Citation Nr: 0417574	
Decision Date: 06/30/04    Archive Date: 07/13/04

DOCKET NO.  03-22 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a nervous disorder 
diagnosed as major depression.

2.  Entitlement to an initial rating higher than 20 percent 
for discogenic disease at L4-L5 and L5-S1.

3.  Entitlement to an initial compensable rating for 
neurologic complications involving the left leg as a result 
of discogenic disease.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs




ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from November 1979 to 
September 1983.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, Puerto Rico, which, among other things, denied 
entitlement to service connection for a psychiatric disorder 
and granted entitlement to service connection for a back 
disability and the neurologic complications of that 
disability, assigning initial evaluations of 20 percent and 0 
percent, respectively, to those disabilities.

The Board notes that the veteran requested a hearing before 
an RO hearing officer in his VA Form 9, Appeal to Board of 
Veterans' Appeals, submitted in July 2003.  In October 2003, 
however, he withdrew that request.  Accordingly, this matter 
is properly before the Board for appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran was diagnosed with alcohol abuse and a 
dependent-immature mixed personality disorder during service.  
He attempted suicide by drug overdose and was given a general 
discharge from the service in September 1983.

3.  Major depression was not incurred in active service, 
within one year of discharge from service, nor as a 
consequence of active duty service.


4.  The veteran's discogenic disease of the lumbosacral spine 
causes intermittent low back pain and moderate limitation of 
motion.  He experiences incapacitating symptom episodes with 
a total duration of less than two weeks per year.

5.  The veteran's discogenic disease of the lumbosacral spine 
causes moderate recurring episodes of pain with radiculopathy 
into his left leg and no other neurological findings.

6.  The veteran experiences radiculopathy into his left leg 
with no paralysis or other neurologic deficit.


CONCLUSIONS OF LAW

1.  A nervous disorder, diagnosed as major depression, was 
not incurred in service, during a presumptive period, or as a 
consequence of active service.  38 U.S.C.A. §§ 1131, 1133 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).

2.  Criteria for an evaluation higher than 20 percent for 
discogenic disease at L4-L5 and L5-S1 have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.40, 
4.45, 4.71, 4.71a, Diagnostic Codes 5292 and 5293 (2002) and 
Diagnostic Code 5243 (2003).

3.  Criteria for a compensable evaluation for neurologic 
complications involving the left leg as a result of 
discogenic disease have not been met.  38 U.S.C.A. § 1155 
(2002); 38 C.F.R. §§ 4.1-4.16, 4.124, 4.124a, Diagnostic Code 
8620 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
When a veteran seeks service connection for a disability, 
due consideration shall be given to the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of 
each organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay 
evidence.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  
The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  If there is no evidence of a chronic condition 
during service, or an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 
(1997).  To establish service connection by continuity of 
symptomatology, there must be medical evidence that relates 
a current condition to that symptomatology.  Id.

The veteran seeks service connection for a psychiatric 
disorder.  Psychoses are deemed to be chronic diseases under 
38 C.F.R. Section 3.309(a).  Thus, service connection may be 
granted under 38 C.F.R. Section 3.307(a)(3) if the evidence 
shows that a psychosis manifest to a degree of ten percent or 
more within one year from the date of separation from 
service.  See 38 C.F.R. § 3.307.  Separation from service is 
defined as the veteran's discharge date.  See 38 C.F.R. 
§ 3.307(a)(2).  Therefore, because the veteran was discharged 
from service in September 1983, the evidence must show that a 
chronic disease manifest to a degree of ten percent by 
September 1984 in order for service connection to be granted 
based upon a presumptive period.  There is no statutory or 
regulatory provision to allow for an extension of a 
presumptive period.

The evidence of record reveals that the veteran sought 
counseling with a social worker in May 1982, during his 
period of service, due to marital problems.  His case was 
closed in September 1982.  In July 1983, the veteran was 
hospitalized intoxicated on alcohol and drugs and eventually 
became comatose.  He was treated for three days and it was 
determined that he overdosed due to marital problems.  An 
Axis I diagnosis of alcohol abuse was rendered as well as an 
Axis II diagnosis of dependent-immature mixed personality 
disorder, moderate to severe.  The veteran underwent 
discharge examination in August 1983 and it was noted that he 
had attempted suicide, seen a psychologist, and was not 
taking any psychiatric medication.  He received a general 
discharge in September 1983.

The veteran presented for private psychiatric treatment in 
April 2002 and again related having marital problems.  He 
gave a history of an attempted suicide followed by 
psychiatric hospitalization in 1983.  The veteran's treating 
psychiatrist opined in October 2003 that the veteran had a 
recurrent major depressive disorder that was precipitated by 
traumatic experiences during service and later aggravated by 
the pain experienced from his back disability and continued 
marital problems.  The psychiatrist stated that the veteran 
had related experiencing depression during service as a 
result of job-related pressures and later due to marital 
problems; the veteran also related that subsequent to 
service, he experienced work-related stress due to 
limitations caused by his low back disability as well as 
continuing marital problems.  The psychiatrist noted that he 
had seen no evidence of a dependent personality disorder and 
opined that the inservice diagnosis was probably wrong.

In January 2004, the veteran underwent VA examination and the 
examiner reviewed the entire claims folder.  The veteran 
complained of irritability, anger, and difficulty sleeping.  
Private psychiatric treatment was noted as was the history of 
attempted suicide due to marital problems.  The veteran did 
not relate any other inservice stressors to the examiner and 
an Axis I diagnosis of major depression was rendered.  The 
examiner opined that the veteran's current psychiatric 
disorder was not related to the condition treated during 
service or to his back disability.

Upon complete review of the evidence, the Board finds that 
the veteran was counseled during service in an effort to cope 
with his marital problems and later treated for alcohol abuse 
and a drug overdose.  His service records do not show any 
evidence of a traumatic event suffered by the veteran during 
his service other than his own attempt to take his life.  He 
was deemed to have a dependent-immature mixed personality 
disorder after advising medical professionals that he 
attempted suicide because he was having marital problems.  
The service records do not suggest that he experienced any 
type of chronic psychiatric disability during service or at 
the time of discharge in 1983.  Notably, a personality 
disorder is not a disease or injury within the meaning of 
applicable legislation.  38 C.F.R. § 3.303(c).

The post-service medical evidence reveals that the veteran 
again required psychiatric treatment due to marital problems 
approximately twenty years after his discharge from service.  
Although his treating psychiatrist related the current 
diagnosis of major depression to both the veteran's period of 
active service and to his service-connected back disability, 
the records simply do not support that conclusion.  As noted, 
the only traumatic event shown to have been experienced by 
the veteran during service is his attempted suicide and the 
only consistent complaint throughout the records is 
frustration due to marital problems.  It does not appear that 
the veteran's private psychiatrist reviewed the veteran's 
service medical records prior to rendering his opinion and as 
such, the psychiatrist's opinion must be based solely upon 
the history as related by the veteran.  Accordingly, the 
Board is not bound to accept the opinion.  See DeSousa v. 
Gober, 10 Vet. App. 461 (1997).

The opinion of the VA examiner is based upon a review of the 
veteran's service medical records, his post-service treatment 
records, including treatment notes relating to the back 
disability and the psychiatric treatment records, and the 
opinion of the veteran's treating psychiatrist.  Thus, the 
Board finds that this opinion must be accorded more weight 
than the private opinion of record.  Unfortunately, this 
opinion does not substantiate the veteran's claim.

Therefore, given the evidence as outlined above, the Board 
finds that the veteran has a major depressive disorder that 
was not incurred in or as a consequence of active service.  
Additionally, the current disability was not diagnosed within 
one year of the veteran's discharge of service so as to 
warrant presumptive service connection for a psychosis.  
Consequently, entitlement to service connection for a nervous 
condition diagnosed as major depression is denied.

II.  Increased Ratings

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and a higher 
initial disability rating is at issue, the level of 
disability at the time entitlement arose is of primary 
concern.  Consideration must also be given to a longitudinal 
picture of the veteran's disability to determine if the 
assignment of separate ratings for separate periods of time, 
a practice known as "staged" ratings, is warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's back disability has been evaluated based on the 
symptoms affecting the back and the symptoms affecting his 
left leg.  During the course of the veteran's claim, the 
rating criteria for intervertebral disc syndrome were changed 
with an effective date of September 23, 2002, being assigned 
for that change.  The rating criteria for back disability 
were revised effective September 26, 2003.  As such, both the 
new criteria and the criteria in place at the time the 
veteran filed his claim were considered in determining the 
rating most favorable to the veteran.

Prior to September 2002, intervertebral disc syndrome was 
evaluated under 38 C.F.R. Section 4.71a, Diagnostic Code 
5293.  Under this Diagnostic Code, a 60 percent evaluation is 
assigned when there is evidence of pronounced disability with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc and little intermittent relief; a 
40 percent evaluation is assigned when there is severe 
disability with recurrent attacks and only intermittent 
relief; and, a 20 percent evaluation is assigned for moderate 
disability evidenced by recurring attacks.

As of September 2002, intervertebral disc syndrome is 
evaluated under 38 C.F.R. Section 4.71a, Diagnostic Code 
5243.  Specifically, a 60 percent evaluation may be assigned 
when there is evidence of intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
six weeks during the past twelve months; a 40 percent 
evaluation is assigned when the incapacitating symptom 
episodes last at least four weeks, but less than six weeks; a 
20 percent evaluation is assigned when the incapacitating 
symptom episodes last at least two weeks, but less than four 
weeks; and, a 10 percent evaluation is assigned when the 
incapacitating symptom episodes last at least one week, but 
less than two weeks.  This remained essentially unchanged in 
the revisions effective in September 2003.  In June 2004, a 
correction was published to reinsert material that was 
inadvertently omitted from the initial publication of the 
2003 revision.  69 Fed. Reg. 32449 (June 10, 2004).  

Prior to the 2003 revision, rating based on limitation of 
motion of the lumbar spine is available under 38 C.F.R. 
Section 4.71a, Diagnostic Code 5292.  Specifically, a 40 
percent rating is assigned when there is severe limitation of 
motion, a 20 percent rating is assigned when there is 
moderate limitation of motion, and a 10 percent rating is 
assigned when there is slight limitation of motion.  
Additionally, 38 C.F.R. Sections 4.40 and 4.45 require the 
Board to consider a veteran's pain, swelling, weakness, and 
excess fatigability when determining the appropriate 
evaluation for a disability using the limitation of motion 
diagnostic codes.  See Johnson v. Brown, 9 Vet. App. 7, 10 
(1996).  The United States Court of Appeals for Veterans 
Claims (Court) interpreted these regulations in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), and held that all complaints 
of pain, fatigability, etc., shall be considered when put 
forth by a veteran.  VAOPGCPREC 36-97 (December 12, 1997) 
held that Diagnostic Code 5293 involves loss of range of 
motion because the nerve defects and resulting pain 
associated with injury to the sciatic nerve may cause 
limitation of motion of the cervical, thoracic, or lumbar 
vertebrae.  Therefore, pursuant to Johnson v. Brown, supra, 
38 C.F.R. §§ 4.40 and 4.45 must be considered when a 
disability is evaluated under this diagnostic code. 

Under the revised rating criteria effective in 2003, the 
general rating formula for diseases or injuries of the spine 
provides a 40 percent evaluation for forward flexion of the 
thoracolumbar spine of 30 degrees or less, and a 20 percent 
rating for forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees, unless the 
disability is rated under the formula for rating 
intervertebral disc syndrome based on incapacitating 
episodes.  

As for the neurologic complications of the veteran's low back 
disability, they have been evaluated using the rating 
criteria for sciatic nerve neuritis found at 38 C.F.R. 
Section 4.124a, Diagnostic Code 8620.  For a compensable 
evaluation to be assigned, there must be evidence of at least 
mild incomplete paralysis.  Higher ratings are assigned based 
on the degree of incomplete and/or complete paralysis shown 
by a dangling foot, the absence of active movement in the 
muscles below the knee, or weakened or lost knee flexion.

The evidence of record shows that the veteran has been 
treated periodically for complaints of low back pain 
radiating into his left leg.  He experienced a job-related 
accident in January 1999 and underwent evaluation including 
x-rays, a nerve conduction study, and computerized tomography 
(CT) scan that same year.  The evaluation resulted in 
findings of mild lumbar levoscoliosis, a central disc 
herniation at L4-L5, and a disc herniation at L5-S1.  He had 
a normal nerve conduction study showing no polyneuropathy, 
however, there was bilateral L5 radiculopathy found upon 
electromyogram (EMG).

In September 2002, the veteran underwent VA examination.  He 
complained of moderate low back pain frequently radiating 
into the left leg.  The veteran stated that he experienced 
six to seven symptom exacerbations per year.  Upon 
examination, he forward flexed to 50 degrees, extended to 25 
degrees, and rotated and laterally flexed to 30 degrees 
bilaterally; the examiner reported that he did not measure 
any painful motion.  There was no palpable L5 spasm or 
tenderness in the lumbosacral area; there were no postural 
abnormalities.  The veteran had a diminished pinprick and 
smooth sensation on the left L4, L5 and S1 dermatomes of the 
leg, with no muscle atrophy, 2+ knee and ankle jerks, 
positive straight leg raise, and a normal gait cycle.  The 
examiner rendered a diagnosis of spondylolisthesis by x-rays 
and found that there was no evidence suggesting that there 
would be additional limitation with flare-ups.

VA treatment records dated in May and June 2003 reflect 
complaints of a stabbing low back pain radiating into the 
left leg with associated numbness.  He presented with 
difficulty walking, pain on rotation and flexion of the back, 
a positive straight leg raise to 30 degrees bilaterally, and 
no gross motor or sensory deficits.  The veteran described 
his pain as a four on a scale of one to ten with ten being 
the worst possible pain.  The treating physician assessed 
that the veteran had chronic, recurrent low back pain with 
exacerbations and prescribed a non-steroidal anti-
inflammatory as well as a muscle relaxant.


Given the evidence as outlined above, the Board finds that 
the evaluations assigned for the veteran's back disability 
and associated neurologic complaints are the most favorable 
available under the law.  Specifically, the veteran's 
discogenic disease of the lumbosacral spine causes 
intermittent low back pain and moderate limitation of motion 
and he described experiencing episodes lasting a total 
duration of less than two weeks per year.  This would allow 
only a 10 percent rating based solely on Diagnostic Code 5243 
and a 20 percent evaluation under Diagnostic Code 5292 based 
on limitation of motion and associated complaints of pain.  
The moderate recurring episodes of pain with radiculopathy 
into his left leg and no other neurological findings allows 
assignment of a 20 percent evaluation under the previous 
rating criteria for intervertebral disc syndrome.  And, the 
radiculopathy experienced with no evidence paralysis or other 
neurologic deficit does not allow for the assignment of a 
compensable evaluation under Diagnostic Code 8260.  Higher 
schedular evaluations cannot be assigned because there is no 
evidence of severe recurring attacks of symptoms related to 
an intervertebral disc syndrome with little intermittent 
relief and/or lasting at least four weeks in duration over 
the course of a year - the veteran has described flares 
occurring six or seven times per year; there is no evidence 
of severe limitation of motion as he maintains the ability to 
flex to 50 degrees and extend to 25 degrees without 
additional limitation due to pain; and, there is no evidence 
of even mild incomplete paralysis.  Consequently, the 
veteran's request for higher ratings is denied on a schedular 
basis.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

The record in this case does not show that the veteran's back 
disability and related neurologic complaints markedly 
interfere with his employment.  In fact, the record shows 
that he maintains employment and only misses six to seven 
days of work per year as a result of back pain.  He has not 
identified any specific factors which may be considered to be 
exceptional or unusual in light of VA's schedule of ratings 
and the Board has been similarly unsuccessful.  

The veteran has not required frequent periods of 
hospitalization for his back disability and his treatment 
records are void of any finding of exceptional limitation 
beyond that contemplated by the schedule of ratings.  The 
Board does not doubt that limitation caused by back pain with 
radiation into the left leg would have an adverse impact on 
employability; however, loss of industrial capacity is the 
principal factor in assigning schedular disability ratings.  
See 38 C.F.R. §§ 3.321(a) and 4.1.  38 C.F.R. Section 4.1 
specifically states: "[g]enerally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  
Accordingly, the Board finds that the evaluations currently 
assigned adequately reflect the clinically established 
impairments experienced by the veteran and his request for 
higher ratings is also denied on an extra-schedular basis.  
The Board also finds that there is no evidence showing that 
staged ratings are required for either of the service-
connected disabilities addressed in this decision.

III.  VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 to 5107 (West 2002)) which includes an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  It also redefines the obligations of VA 
with respect to its duty to assist a claimant in the 
development of a claim.  Regulations implementing the VCAA 
have been enacted.  See 66 Fed. Reg. 45,620 (August 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  Also see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

The Board has carefully considered the provisions of the 
VCAA, the implementing regulations, the United States Court 
of Appeals for the Federal Circuit's (Federal Circuit) 
decisions in Disabled  American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) and 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F. 3d 1334 (Fed. Cir. 2003), which invalidated 
portions of the implementing regulations, the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, Section 701, 117 
Stat. 2651 (Dec. 2003), and the United States Court of 
Appeals for Veteran's Claims (Court) decision in Pelegrini v. 
Principi, No. 01-944 (U.S. Vet. App. June 24, 2004), which 
addressed the timing and content of proper VCAA notice.  
Following a complete review of the record evidence, the Board 
finds, for the reasons expressed immediately below, that the 
development of the claims here on appeal has proceeded in 
accordance with the law and regulations. 
 
VA has a duty under the VCAA to notify an appellant and his 
or her representative of any information and evidence needed 
to substantiate and complete a claim as well as to inform the 
appellant as to whose responsibility it is to obtain the 
needed information.  The veteran was informed of the 
requirements of the VCAA specifically and in detail in a 
letter dated in July 2002.  The Board finds that the 
information provided to the veteran specifically satisfied 
the requirements of 38 U.S.C.A. Section 5103 in that he was 
clearly notified of the evidence necessary to substantiate 
his claims and the responsibilities of VA and the veteran in 
obtaining evidence.  The July 2002 letter stated that (1) the 
evidence needed to substantiate the veteran's claims was, 
among other things, evidence that the veteran currently had a 
disability related to an inservice injury or disease, (2) VA 
would obtain relevant records from any Federal agency and 
relevant records identified by the veteran, and (3) the 
veteran is responsible for supplying VA with sufficient 
information to obtain relevant records on his behalf and is 
ultimately responsible for submitting all relevant evidence 
not in the possession of a Federal department or agency.  The 
Board notes that although the Court in Pelegrini indicated 
that there was a fourth element of notification, VA General 
Counsel rendered a Precedential Opinion in February 2004, 
finding that 38 U.S.C. Section 5103(a) does not require VA to 
seek evidence from a claimant other than that identified by 
VA as necessary to substantiate the claim.  See VAOPGCPREC 1-
2004 (Feb. 24, 2004).  Furthermore, the Board notes that VA 
does not have an obligation to provide additional notice of 
the information and evidence necessary to substantiate issues 
raised in a notice of disagreement if original notice was 
given.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  Under these 
circumstances, the Board finds that the notification 
requirement of the VCAA has been satisfied.  

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include making reasonable 
efforts to obtain relevant records that a claimant identifies 
and providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  After reviewing the record, 
the Board finds that VA has complied with the VCAA's duty to 
assist by aiding the veteran in obtaining medical evidence, 
affording him examinations, and requesting that a medical 
opinion be rendered as to the etiology of his current 
psychiatric disorder.  It appears that all known and 
available medical records relevant to the issues here on 
appeal have been obtained and are associated with the 
veteran's claims file, and the veteran does not appear to 
contend otherwise.  In fact, the veteran's representative 
advised VA in March 2004 that the veteran did not have any 
additional evidence to submit.  Furthermore, the veteran was 
given the opportunity to testify before an RO hearing officer 
and/or the Board, but declined to do so.  Thus, the Board 
finds that VA has done everything reasonably possible to 
notify and to assist the veteran and that no further action 
is necessary to meet the requirements of the VCAA and the 
applicable implementing regulations.  


ORDER

Service connection for a nervous disorder diagnosed as major 
depression is denied.

A rating higher than 20 percent for discogenic disease at L4-
L5 and L5-S1 is denied.

A compensable rating for neurologic complications involving 
the left leg as a result of discogenic disease is denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



